Citation Nr: 0207043	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-32 633A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
January 23, 1989 Board of Veterans' Appeals (Board) decision 
(that reconsidered a July 1987 Board decision) which denied 
entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a cerebrovascular accident with 
homonymous hemianopsia claimed to be the result of Department 
of Veterans Affairs (VA) medical treatment.

(The issue of entitlement to an effective date earlier than 
December 27, 1994 for the grant of disability benefits under 
38 U.S.C.A. § 1151 is the subject of a separate decision of 
the Board.)


REPRESENTATION

Moving party represented by:  John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from August 1957 
to July 1958.  Historically, a January 23, 1989 decision of 
the Board of Veterans' Appeals (Board) denied the appellant's 
claim of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia claimed to be the result 
of Department of Veterans Affairs (VA) medical treatment.  
(The January 23, 1989 Board decision reconsidered a July 1987 
Board decision.)  

In April 2000, the Board determined, in part, that the 
January 1989 Board decision did not contain clear and 
unmistakable error (CUE) in denying disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia.  The Board also 
determined that the appellant was not entitled to an 
effective date earlier than December 27, 1994 for the grant 
of benefits under § 1151.  In May 2001, based on the 
Appellee's Motion for Remand that was not opposed by the 
appellant, the Court of Appeals for Veterans Claims (Court) 
vacated and remanded those portions of the Board's decision 
that dealt with CUE in the January 1989 Board decision and 
entitlement to an effective date earlier than December 27, 
1994 for the grant of benefits under § 1151.  The basis for 
the Motion for Remand was that the Court's holding in 
Holliday v. Principi, 14 Vet. App. 280 (2001), required a 
return of the case to the Board because the issue of whether 
the newly enacted statutory requirements relating to the duty 
to assist were satisfied in this case had to be addressed by 
the Board in the first instance.  An Order of the Court, 
dated in May 2001, granted the Appellee's Motion and vacated 
the Board's decision.  The issues on appeal were remanded 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).

Thereafter, the appellant retained counsel who submitted a 
Motion to Recall Mandate Issued and to Vacate and Set Aside 
Judgment in June 2001.  Counsel argued that the Court could 
make a decision based on the evidence of record and that 
readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was not legally necessary.  An Order of 
the Court, dated in October 2001, denied the Motion to 
Recall.  

On October 25, 2001, the appellant filed a motion for 
reconsideration and for a panel decision.  In January 2002, 
the Court denied both the motion for reconsideration and the 
motion for a panel decision.

The issue of entitlement to an effective date earlier than 
December 27, 1994 for the grant of disability benefits under 
38 U.S.C.A. § 1151 is the subject of a separate decision of 
the Board.


FINDINGS OF FACT

1.  In July 1987, the Board determined that compensation was 
not warranted for the residuals of a cerebrovascular accident 
under 38 U.S.C.A. § 1151 (then § 351).

2.  The Board reconsidered the Board's July 1987 decision in 
January 1989, at which time the Board again decided that 
entitlement to disability benefits under 38 U.S.C.A. § 351 
for the residuals of a stroke had not been established.

3.  In a May 1995 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment pursuant to the liberalized holding of the Brown v. 
Gardner case concerning 38 U.S.C.A. § 1151.

4.  The moving party contends that the Board improperly 
interpreted and evaluated the evidence as well as applicable 
laws and regulations extant at the time of the January 1989 
decision.

5.  The facts as they were known at the time of the Board 
decision of January 23, 1989 were correct and it has not been 
shown otherwise.

6.  The evidence does not show that the Board's January 1989 
denial of entitlement to disability benefits under 38 
U.S.C.A. § 351 for residuals of a stroke contained a clear 
error in judgment or was not in accordance with the laws and 
regulations in effect at that time.


CONCLUSION OF LAW

The January 23, 1989, Board decision (that reconsidered a 
July 1987 Board decision) was not clearly and unmistakably 
erroneous in denying entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia claimed to be the result 
of VA medical treatment.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was CUE in the January 
1989 Board decision that denied entitlement to disability 
benefits under 38 U.S.C.A. § 1151.  After a thorough review 
of the evidence of record, the Board finds that the January 
23, 1989 Board decision was not clearly and unmistakably 
erroneous in denying the appellant's claim of entitlement to 
38 U.S.C.A. § 1151 benefits for the cerebrovascular accident 
with homonymous hemianopsia he suffered in 1985, and argues 
happened as the result of VA medical treatment.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. § 20.1406 (2001).

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

Prior decisions issued by the Court with regard to the issue 
of CUE in an RO rating decision provide guidance with regard 
to determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The January 1989 Board decision was based upon the fault, 
negligence, or accident standard set forth in 38 U.S.C.A. 
§ 351; 38 C.F.R. § 3.358 (1988).  In pertinent part, that 
statutory provision stated: "[w]here there is additional 
disability resulting from a disease or injury or an 
aggravation of any existing disease or injury suffered as the 
result of hospitalization or medical or surgical treatment, 
or examination, compensation will be payable for such 
additional disability.  38 C.F.R. § 3.358 also provided, in 
pertinent part: "[c]ompensation is not payable for either the 
usual or the unusual after-results of approved medical care 
properly administered, in the absence of a showing that the 
disability proximately resulted through carelessness, 
accident, negligence, lack of proper skill, error in 
judgment, etc."

Historically, the implementing regulation which was in effect 
in 1991, 38 C.F.R. § 3.358(c)(3) (1991), required fault or 
accident on the part of VA.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the Court invalidated 38 C.F.R. 
§ 3.358(c)(3) (1991), a section of the regulation 
implementing 38 U.S.C.A. § 1151 (formerly § 351), on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
The decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).

That decision was, likewise, appealed, and in Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994), the United 
States Supreme Court held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

In May 1996, VA published a final rule amending 38 C.F.R. 
§ 3.385(c) in order to implement 38 U.S.C.A. § 1151 as 
interpreted in the decision of the Supreme Court.  See 61 
Fed. Reg. 25787 (1996).  The revised provisions stated that 
where it is determined that there is additional disability 
resulting from an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, compensation will be payable for such additional 
disability.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  However, in a precedent opinion the VA 
Office of General Counsel held that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997 must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.

Thus, it has been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  Accordingly, the 
Board's January 1989 decision was decided under the 
provisions of § 1151 as they existed at the time.

In a July 1987 decision, the Board determined that 
compensation was not warranted for the residuals of the 
cerebrovascular accident under 38 U.S.C.A. § 1151 (then 
§ 351).  The Board noted that the appellant's allegations 
with regard to negligence and complications of his stroke had 
been reviewed, but that the medical records failed to 
disclose any evidence of a wrongful act or omission or fault 
on the part of VA in his treatment in 1985.  

In January 1989, the Board reconsidered the earlier 
determination.  That January 1989 Board decision denying 
compensation benefits for the appellant's cerebrovascular 
accident with homonymous hemianopsia was decided on the basis 
of a statutory standard that the VA care in question did not 
involve carelessness, accident, negligence, lack of proper 
skill, error in judgment, etc.  The claim for such 
compensation benefits was subsequently readjudicated under a 
different statutory standard that was not in effect at the 
time of the January 1989 Board decision.  The grant in the 
May 1995 rating decision was based on this different 
statutory standard.

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  Addressing the merits of the appellant's 
motion, the Board concludes that application of the law to 
the facts in this case is against a finding that CUE was 
committed by the Board in its January 23, 1989 decision.  In 
this case, it is not claimed by the appellant or shown by the 
evidence that the factual record before the Board in January 
23, 1989 was incomplete or incorrect.  Hence, although not 
alleged, the motion for CUE is not sustainable on the grounds 
that the correct facts, as known at that time, were not 
before the Board.  38 C.F.R. § 20.1403(a).  

Rather, the motion is premised on the change in the 
interpretation of the law expounded in the Gardner case.  The 
Court has held that a new interpretation "of [a] law 
subsequent to a [rating] decision cannot be the basis for a 
valid [CUE] claim." Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  (A new rule of law from a Court decision rendered 
"in 1993 could not possibly be the basis for an adjudication 
error" in a rating decision entered in 1969.)  Furthermore, 
in a December 1995 General Counsel opinion, it was held that 
the Board's application of a subsequently invalidated 
regulation in a decision does not constitute "obvious 
error" or provide a basis for reconsideration of the 
decision.  See VAOPGCPREC 25-95.  Finally, 38 C.F.R. 
§ 20.1403(e) specifically provides that CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

In its January 1989 reconsideration decision, the Board 
applied 38 C.F.R. § 3.358 as it existed at that time.  In 
fact, it was bound to do so.  See 38 U.S.C.A. § 4004(c) (West 
1979); 38 C.F.R. § 19.103(a) (1988).  The fact that the 
regulation applied by the Board in 1989 was later invalidated 
by the Court in 1991 does not amount to CUE in the Board's 
January 1989 decision.

Further, the Board now finds that there exists no 
"undebatable" error in the January 1989 Board decision.  The 
January 1989 Board decision was consistent with and supported 
by the law then applicable for determining eligibility for 
compensation under 38 U.S.C.A. § 351 for the residuals of the 
cerebrovascular accident the appellant suffered in 1985.  38 
U.S.C.A. § 351; 38 C.F.R. § 3.385(3).  Therefore, the Board 
now finds that the denial of compensation under the 
provisions of 38 U.S.C.A. § 351 was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.

Considering the evidence available at the time of the January 
1989 Board decision, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that compensation for a cerebrovascular 
accident with homonymous hemianopsia was warranted at that 
time.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the January 1989 Board decision.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) became 
law.  This law eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  The new law also enhanced the duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this regard, the VCAA, with its expanded duties, is not 
applicable to a motion by a moving party for revision or 
reversal of a Board's decision on the basis of CUE.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).  Accordingly, the VCAA 
is not for application in this matter.  Further, the 
provisions of reasonable doubt under 38 C.F.R. § 3.102 are 
not for consideration in CUE claims.  38 C.F.R. § 20.1411.


ORDER

Since the January 23, 1989 Board decision is not clearly and 
unmistakably erroneous, the motion for revision or reversal 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



